                                1    Laurent R.G. Badoux (NV Bar No. 007265)
                                     LBadoux@Buchalter.com
                                2    BUCHALTER, a Professional Corporation
                                     16435 North Scottsdale Road, Suite 440
                                3    Scottsdale, AZ 85254-1754
                                     Telephone: (480) 383-1800
                                4    Fax: (480) 824-9400
                                5
                                     Attorneys for Keolis Transit America Inc.
                                      and Kelvin Manzanares
                                6
                                                            UNITED STATE DISTRICT COURT
                                7
                                                             FOR THE DISTRICT OF NEVADA
                                8

                                9   JOSE MENDOZA, et al.,                       Case No. 2:18-cv-959-JCM-CWH
                           10                           Plaintiffs,             CORRECTED SECOND UNOPPOSED
                           11                                                   JOINT EMERGENCY MOTION FROM
                                            v.                                  KEOLIS DEFENDANTS AND
                           12                                                   PLAINTIFFS REQUESTING LEAVE
                                    AMALGAMATED TRANSIT UNION
                           13       INTERNATIONAL, a nonprofit                  TO TAKE DEPOSITION OF KEOLIS
                                    corporation, et al.,                        30(B)(6) REPRESENTATIVE OUTSIDE
                           14                                                   OF PRESCRIBED DISCOVERY
                                                        Defendants.             TIMEFRAME AND FOR EXTENSION
                           15
                                                                                OF DISPOSITIVE MOTION FILING
                           16                                                   DATE
                           17
                           18               Here now come KTA Defendants and Plaintiffs and jointly, as Moving Parties,
                           19       request that they be allowed to schedule the Keolis 30(b)(6) deposition beyond the current
                           20       April 30, 2019 deadline, but not later than May 10, 2019, for purposes of discovery cutoff
                           21       in the captioned action. To the extent required under the standards of Local Rule 26-4,
                           22       “good cause” exists for taking this deposition outside of the discovery deadline for the
                           23       following reasons. Following the prior requests, both sides have cooperated to complete
                           24       discovery, including exchange of responsive documents and scheduling the deposition of
                           25       Defendant Kelvin Manzanares. However, due to scheduling limitations and family issues
                           26       affecting Keolis’ 30(b)(6) representative and counsel for Keolis, the Moving Parties need a
     B UCHALTER
A PROFES SION AL CORPORAT ION
        SCOTT SD AL E


                                                                                1
                                    BN 36284165v3
                                1
                                    brief extension to complete the last outstanding deposition, namely the deposition of
                                2
                                    Keolis’s 30(b)(6) representative(s). The Moving Parties acted in good faith; they seek only
                                3
                                    a limited extension of time to take the last outstanding deposition with minimal impact upon
                                4
                                    the remainder of the case, including deadlines affecting other parties, which were consulted
                                5
                                    in the preparation of this Motion.
                                6
                                            The Moving Parties understand and agree that they will not be allowed beyond May
                                7
                                    10, 2019 to complete the deposition, and that all other discovery elements (production of
                                8
                                    documents, fact witness deposition) has been or will be completed by April 30, as
                                9
                                    previously ordered. Additionally, due to the fact that the 30(b)(6) deposition must now be
                           10
                                    taken in May, the parties agree to a two-week extension, until May 30, 2019, to file
                           11
                                    dispositive motions to permit time to receive and review the 30(b)(6) witness deposition
                           12
                                    transcript.
                           13
                                            The Moving Parties have consulted with the other parties to this action as to the relief
                           14
                                    requested herein and they indicate that they do not oppose the instant motion.
                           15
                                            For the foregoing reasons, the Moving Parties believe good cause and/or excusable
                           16
                                    neglect is present under the current circumstances in support of their request.
                           17
                           18               DATED this 29th day of April, 2019.
                           19

                           20 MICHAEL J. MCAVOYAMAYA                                   BUCHALTER,
                                                                                       A PROFESSIONAL CORPORATION
                           21

                           22 By: /s/ Michael J. Mcavoyamaya                           By: /s/ Laurent R.G. Badoux
                                        Michael J. Mcavoyamaya                              Laurent R.G. Badoux, Esq.
                           23           mmcavoyamayalaw@gmail.com                           LBadoux@Buchalter.com
                                                                                            Attorneys for Keolis Transit America
                           24           Attorneys for Plaintiffs                            Inc. and Kelvin Manzanares
                           25
                           26
     B UCHALTER
A PROFES SION AL CORPORAT ION
        SCOTT SD AL E


                                                                                   2
                                    BN 36284165v3
                                1       It IS ORDERED THAT Moving Parties shall have until May 10, 2019 to
                                  complete the outstanding deposition of Keolis Transportation’s 30(b)(6) corporate
                                2
                                  representatives;
                                3
                                            IT IS FURTHER ORDERED THAT the Parties shall have until May 30, 2019
                                4   to file dispositive motions;
                                5
                                          IT IS FURTHER ORDERED THAT no other date or obligations of the Parties
                                6   under the current scheduling order is affected or changed by this order.

                                    Dated: April 30, 2019
                                7
                                           ______________________
                                8
                                                                      _______________________________________
                                9                                     UNITED STATES MAGISTRATE JUDGE
                           10

                           11 I hereby certify that I electronically transmitted the
                              attached document to the Clerk’s Office using the
                           12
                              CM/ECF System for filing and transmittal of a Notice of
                           13 Electronic Filing to the following CM/ECF registrants,
                              and mailed a copy of same to the following if non-
                           14 registrants, this 29th day of April, 2019, to:

                           15
                              Michael J. Mcavoyamaya, Esq.
                           16 4539 Paseo Del Ray
                              Los Vegas, NV 89121
                           17 Attorney for Plaintiff
                           18
                                    Evan L. James, Esq.
                           19 Christensen James & Martin
                              7440 W. Sahara Avenue
                           20
                              Las Vegas, NV 89117
                           21 Attorneys for ATU Defendants

                           22 Bruce R. Lerner, Esq.

                           23 Ramya Ravindran, Esq.
                                    Georgina Yeomans, Esq.
                           24 Bredhoff & Kaiser
                              805 15th Street N.W., Suite 1000
                           25
                              Washington, D.C. 20005
                           26 Attorneys for ATU Defendants
     B UCHALTER
A PROFES SION AL CORPORAT ION
        SCOTT SD AL E


                                                                          3
                                    BN 36284165v3
                                1
                                  Riley A. Clayton, Esq.
                                2
                                  Hall Jaffe & Clayton, LLP
                                3 7425 Peak Drive
                                  Las Vegas, NV 89128
                                4 Attorneys for MKA Defendants

                                5
                                    Stephen James Tully
                                6 Efren A. Compean
                                  Garrett & Tully, P.C.
                                7
                                  225 South Lake Avenue, Suite 1400
                                8 Pasadena, California 91101
                                  Attorneys for MKA Defendants
                                9

                           10
                                    /s/ Lori Harpel
                           11

                           12

                           13

                           14

                           15

                           16

                           17
                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25
                           26
     B UCHALTER
A PROFES SION AL CORPORAT ION
        SCOTT SD AL E


                                                                      4
                                    BN 36284165v3
